Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Reason for Allowance 


1.          Claims 1-7,9-18 and 20 are considered Allowable over prior art of record for the following reason presented below.  

2.         The following is an examiner’s statement of reasons for allowance: 

Prior art made of record fails to teach the limitations highlighted within the independent claims mentioned below, 

Regarding Claim 1,
A computer-implemented method for scoring attractiveness of a real estate property, comprising: converting, using a processor, an image of a subject real estate property from an input device to RGB data; identifying, using the processor, an attractiveness score from the RGB data, the attractiveness score stored in a memory encoded with logic executable by the processor, wherein the converting the image to the RGB data comprises determining a color in a background area in the image by an artificial intelligence engine and determining a color in a contrast area in the image, the contrast area in the image different than the background area; and displaying the attractiveness score to a user via a display in communication with the processor.  




A computer-implemented method for scoring attractiveness of a real estate property, comprising: converting, using a processor, an image of a subject real estate property from an input device to RGB data; identifying, using the processor, an attractiveness score from the RGB data, the attractiveness score stored in a memory encoded with logic executable by the processor, wherein identifying the attractiveness score from the RGB data comprises determining a difference between at least one pixel and another pixel over any of R, G, or B data to determine a range in the RGB data by an artificial intelligence engine; and displaying the attractiveness score to a user via a display in communication with the processor. 

Regarding Claim 11,
 A computer-implemented method for scoring attractiveness of a real estate property, comprising: converting, using a processor, an image of a subject real estate property from an input device to RGB data; identifying, using the processor, an attractiveness score from the RGB data, the attractiveness score stored in a memory encoded with logic executable by the processor, wherein identifying the attractiveness score from the RGB data comprises determining a furthest distance to any pixel over any of R, G, or B data to determine a frequency of outliers in the RGB data by an artificial intelligence engine; and displaying the attractiveness score to a user via a display in communication with the processor.  

Regarding Claim 17,
A real estate property attractiveness scoring system for scoring attractiveness of a real estate property from an image of a subject real estate property, comprising: a processor and memory configured to execute software instructions embodied within the following modules: an image processor to receive an image of a subject real estate property and convert the image to RGB data; a database of RGB data and an attractiveness score associated with the RGB data; and an artificial intelligence engine in communication with the image processor and the database to identify the attractiveness score in the database that is associated with the RGB data from the image processor, the attractiveness score based at least in part on historical sales data of at least one comparable property that is comparable to the subject property, wherein the artificial intelligence engine is operable to determine a difference between at least one pixel and another pixel over any of the R, G, or B data to determine a range in the RGB data to determine a color and an associated attractiveness score from a table stored in the database.


Regarding Claim 20,
A real estate property attractiveness scoring system for scoring attractiveness of a real estate property from an image of a subject real estate property, comprising: a processor and memory configured to execute software instructions embodied within the following modules: an image processor to receive an image of a subject real estate property and convert the image to RGB data; a database of RGB data and an attractiveness score associated with the RGB data; and an artificial intelligence engine in communication with the image processor and the database to identify the attractiveness score in the database that is associated with the RGB data from the image processor, the attractiveness score based at least in part on historical sales data of at least one comparable property that is comparable to the subject property, wherein the artificial intelligence engine is operable to determine a furthest distance to any pixel over any of the R, G, or B data to determine a frequency of outliers in the RGB data to determine a texture and an associated attractiveness score from a table stored in the database.


Regarding Claim 1 : Claim 1 is   rejected over Gross (USPUB 20150213315) in view of Maloney at el. (USPUB 20170140250)   teaches A computer-implemented method for scoring attractiveness of a real estate property, comprising: converting, using a processor, an image of a subject real estate property from an input device to RGB data; identifying, using the processor, an attractiveness score from the RGB data, the attractiveness score stored in a memory encoded with logic executable by the processor,… and displaying the attractiveness score to a user via a display in communication with the processor.   limitations respectively (detailed rejection of the claim mentioned within Office Action dated 5/11/2021) within claim 1,  but does not teach the limitations of objected allowable claim 8 (amended limitation within 5/11/2021) as mentioned within the claim " wherein the converting the image to the RGB data comprises determining a color in a background area in the image by an artificial intelligence engine and determining a color in a contrast area in the image, the contrast area in the image different than the background area;”

Regarding Claim 10: Claim 10 is amended to be in independent form by incorporating the
limitations of base claim 1. Limitations within claim 10 was mentioned as allowable subject
matter within the office action dated 5/11/2021. Applicant amended claim 10 to independent
form as mentioned with limitation base on claim 1, therefore the limitations mentioned by
claim 1 are taught by Prior art Prior art Gross (USPUB 20150213315) in view of Maloney at el. (USPUB 20170140250)     as explain within the office action dated 5/11/2021. But does not teach the limitations “wherein identifying the attractiveness score from the RGB data comprises determining a difference between at least one pixel and another pixel over any of R, G, or B data to determine a range in the RGB data by an artificial intelligence engine;”

Regarding Claim 11: Claim 11 is amended to be in independent form by incorporating the
limitations of base claim 1. Limitations within claim 11 was mentioned as allowable subject
matter within the office action dated 5/11/2021. Applicant amended claim 11 to independent
form as mentioned with limitation base on claim 1, therefore the limitations mentioned by
claim 1 are taught by Prior art Prior art Gross (USPUB 20150213315) in view of Maloney at el. (USPUB 20170140250)     as explain within the office action dated 5/11/2021. But does not teach the limitations “wherein identifying the attractiveness score from the RGB data comprises determining a furthest distance to any pixel over any of R, G, or B data to determine a frequency of outliers in the RGB data by an artificial intelligence engine;”

Regarding Claim 17 : Claim 17 is   rejected over Gross (USPUB 20150213315) in view of Maloney at el. (USPUB 20170140250)   teaches A real estate property attractiveness scoring system for scoring attractiveness of a real estate property from an image of a subject real estate property, comprising: a processor and memory configured to execute software instructions embodied within the following modules: an image processor to receive an image of a subject real estate property and convert the image to RGB data; a database of RGB data and an attractiveness score associated with the RGB data; and an artificial intelligence engine in communication with the image processor and the database to identify the attractiveness score in the database that is associated with the RGB data from the image processor, the attractiveness score based at least in part on historical sales data of at least one comparable property that is comparable to the subject property,   limitations respectively (detailed rejection of the claim mentioned within Office Action dated 5/11/2021) within claim 19,  but does not teach the limitations of objected allowable claim 19 (amended limitation within 5/11/2021) as mentioned within the claim " wherein the artificial intelligence engine is operable to determine a difference between at least one pixel and another pixel over any of the R, G, or B data to determine a range in the RGB data to determine a color and an associated attractiveness score from a table stored in the database.”


Regarding Claim 20: Claim 20 is amended to be in independent form by incorporating the
limitations of base claim 17. Limitations within claim 20 was mentioned as allowable subject
matter within the office action dated 5/11/2021. Applicant amended claim 20 to independent
form as mentioned with limitation base on claim 17, therefore the limitations mentioned by
claim 17 are taught by Prior art Prior art Gross (USPUB 20150213315) in view of Maloney at el. (USPUB 20170140250)     as explain within the office action dated 5/11/2021. But does not teach the limitations “wherein the artificial intelligence engine is operable to determine a furthest distance to any pixel over any of the R, G, or B data to determine a frequency of outliers in the RGB data to determine a texture and an associated attractiveness score from a table stored in the database.”

3.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and FAX number ( 571) 273- 9799.   The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637